Third District Court of Appeal
                               State of Florida

                         Opinion filed April 14, 2021.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                               No. 3D21-0094
                 Lower Tribunal Nos. 20-33AP & 18-17256CC
                            ________________


        RM & Associates Consulting, Inc., a/a/o Iran Mendez,
                           Appellant,

                                     vs.

                 Citizens Property Insurance Corporation,
                                 Appellee.


     An Appeal from the County Court for Miami-Dade County, Luis Perez-
Medina, Judge.


     Font & Nelson, PLLC, and Jose P. Font and Jaime Martin (Fort
Lauderdale), for appellant.

     Lewis Brisbois Bisgaard & Smith LLP, and Kathryn L. Ender and Keoki
Baron, for appellee.


Before SCALES, LOBREE and BOKOR, JJ.

     PER CURIAM.

     Affirmed.